United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1521
Issued: October 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 14, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 21, 2007 decision denying her claim for compensation and a
March 26, 2007 decision denying reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits and nonmerits of this case.
ISSUES
The issues are: (1) whether appellant sustained an injury in the performance of duty on
January 5, 2007, as alleged; and (2) whether the Office properly refused to reopen appellant’s
case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 9, 2007 appellant, then a 43-year-old tax examining technician, filed a
traumatic injury claim alleging that on January 5, 2007 she stepped up on a curb but slipped off
due to snow and ice. She fell forward, hitting her right forearm and the right side of her rib cage.

Appellant noted that the incident occurred while she was walking into work from the parking lot.
The employing establishment controverted the claim, contending that appellant was not in the
performance of duty at the time of the incident.
By letter dated January 16, 2007, the Office asked appellant to explain whether the
parking lot where she fell was on government property and if not, whether the
Federal Government maintained the parking area. It also asked appellant to submit further
information, including medical evidence, in support of her claim. In response appellant
submitted a January 5, 2005 report by a physician’s assistant from Westside Medical. The
physician’s assistant noted that appellant reported slipping off a curb that morning and diagnosed
a contusion of ribs and prescribed Diclofenac and Zanaflex. He checked a box indicating that
the diagnosis was a result of the described industrial injury. Appellant also submitted answers to
the Office’s questions, noting that the property where the incident occurred was managed by the
Federal Government.
By decision dated February 21, 2007, the Office denied appellant’s claim. The Office
found that the claimed event occurred as alleged and while appellant was in the performance of
duty. It denied the claim as the medical evidence was not sufficient to establish any injury.
On March 5, 2007 appellant requested reconsideration. No new evidence was submitted
with the request.
By decision dated March 26, 2007, appellant’s request for reconsideration was denied
without merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged.3 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.4
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
4

Shirley A. Temple, 48 ECAB 404 (1997).

2

An employee may establish that the employment incident occurred as alleged, but fail to show
that her disability and/or condition related to the employment incident.
In order to satisfy the burden of proof, an employee must submit a physician’s
rationalized medical opinion on the issue of whether the alleged injury was caused by the
employment incident.5 An award of compensation may not be based on surmise, conjecture,
speculation or appellant’s belief of causal relationship.6 Neither the fact that the condition
became apparent during a period of employment nor appellant’s belief that the employment
caused or aggravated her condition is sufficient to establish causal relationship.7
ANALYSIS -- ISSUE 1
Appellant alleged that on January 5, 2007 she slipped on snow and ice and fell up a curb
thereby hurting her forearm and rib cage. The Office found that the incident occurred at the
time, place and manner alleged. The issue is whether appellant sustained an injury caused by the
accepted employment incident.
Appellant submitted reports from a physician’s assistant dated January 5, 2005. The
physician’s assistant diagnosed contusion of ribs and indicated that this condition was the result
of her work-related accident. However, this report is of no probative medical value as a
physician’s assistant is not a “physician” as defined under the Act and is not competent to
provide medical evidence.8 As appellant submitted no other medical evidence, the Office
properly found that she failed to meet her burden of proof in establishing causal relationship.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by the Office, or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.9
Section 8128(b) provides that when an application for reconsideration does not meet at
least one of the three requirements enumerated under section 10.606(b)(2), the Office will deny
the application for reconsideration without reopening the case for review on the merits.10
Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary
5

Gary L. Fowler, 45 ECAB 365 (1994).

6

John D. Jackson, 55 ECAB 465 (2004); William Nimitz, 30 ECAB 567 (1979).

7

Phillip L. Barnes, 55 ECAB 426 (2004); Jamel A. White, 54 ECAB 224 (2002).

8

5 U.S.C. § 8101(2); see Ricky S. Storms, 52 ECAB 349 (2001).

9

20 C.F.R. § 10.606(b)(2)(i-iii).

10

Id. at § 10.606(b)(2).

3

value and does not constitute a basis for reopening a case.11 Likewise, evidence that does not
address a particular issue involved does not constitute a basis for reopening a case.12
ANALYSIS -- ISSUE 2
Appellant did not submit any new legal argument, nor did she allege that the Office
erroneously applied or interpreted a specific point of law. She did not submit any relevant or
pertinent new medical evidence in support of her claim. Accordingly, the Board finds that the
Office properly determined that appellant was not entitled to a review of the merits of her claim
pursuant to any of the three requirements under section 10.606(b)(2) and properly denied her
request for reconsideration.13
CONCLUSION
The Board finds that the Office properly found that appellant did not establish that she
sustained an injury in the performance of duty on January 5, 2007, as alleged. The Board further
finds that the Office properly refused to reopen appellant’s case for further review of the merits
pursuant to 5 U.S.C. § 8128(a).14

11

Helen E. Paglinawan, 51 ECAB 407, 591 (2000).

12

Kevin M. Fatzer, 51 ECAB 407 (2000).

13

Id.

14

Appellant submitted new evidence on appeal before the Board. The Board may not consider evidence for the
first time on appeal which was not before the Office at the time it issued the final decision in the case. 20 C.F.R.
§ 501.2(c). Appellant can submit this evidence to the Office and request reconsideration. 5 U.S.C. § 8128;
20 C.F.R. § 10.606.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 5 and February 21, 2007 are affirmed.
Issued: October 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

